Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim
Claims 1-20 are pending in the application and being examined on the merits, of these claims 19-20 have been withdrawn due to a restriction requirement (see details of the election of Group I, Claims 1-18 in Election/Restrictions section below) .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a hose cuff, classified in A47L9/246.
II. Claim 19-20, drawn to a method for activating a central vacuum cleaner via insertion of a hose cuff including conductive material classified in A47L5/38.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Group I is drawn to a hose cuff, with a first end, a second end, a longitudinal axis and a conductive material at least partially circumscribing the longitudinal axis, while group II is drawn to a method for utilizing a hose cuff as a part of a central vacuuming system in order to complete an electrical circuit via conductive material on the cuff and central vacuum cleaner, which activates the central vacuuming system via the electricity flowing through the circuit. 
Group I can be used in a material different process, such as connecting the hose cuff to an external vacuuming device or other device which completes an electric circuit directly via the conductive material allowing the transfer of power to a motor of a cleaning head attached to the vacuum cuff via a hose attached to the vacuum cuff, activating the motor of the cleaning head. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification, as noted above;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter as a product and process;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) due to differences between the product and process;
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Howard Wernow on 8/22/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adapter and the conductive material disposed close to the second end of the hose cuff than the annular curved wall must be shown or the feature(s) canceled from the claim(s) (see Claims 16-18).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities: “wherein the contact between the metal ring and the at least two pins completes an electrical circuit” . Should be “wherein the metal ring is configured to contact the at least two pins to complete the electrical circuit” Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “wherein the contact between the metal ring and the at least two pins completes an electrical circuit” . Should be “wherein the metal ring is configured to contact the at least two pins to complete the electrical circuit” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, in the limitation “wherein the conductive material is radially exterior the first wall and disposed close to the second end of the hose cuff than the annular curved wall.” This is unclear, first the word close seems to be intended to mean closer, meaning the limitation requires the conductive material is closer to the second end of the hose cuff than the annular curved wall. However in light of the original disclosure such as Fig 2 and 3 it is unclear how the conductive material could be closer to the second end of the hose cuff as claimed, and it would seem that this is meant to refer to the second end of the first wall instead. As the language “disposed close to the second end of the hose cuff than the annular curved wall.” is unclear,  The claim is indefinite, and for the purpose of examination this limitation will be interpreted as “disposed closer to the second end of the first wall than the annular curved wall.”
Regarding Claim 16, the claim requires “an adapter for a vacuum hose cuff comprising:…” it is unclear the details following are describing what comprises the hose cuff or the adapter, (It is unclear if the limitation is meant to read as, “an adapter for a vacuum hose cuff, the vacuum hose cuff comprising” OR “an adapter for a vacuum hose cuff, the adapter comprising”) Further it is unclear what the adapter is referring to in light of the original disclosure.  The “adapter” is not shown in the drawings nor described with reference numbers in the specification to clearly understand what is being claimed. Additionally, it would appear that the “adapter” and the “hose cuff” may be the same part since the limitations for each appear to be similar.  Therefore, it looks like “adapter for a vacuum hose cuff” should instead be “an adapter for a vacuum hose” (which is consistent with the Title of the application). However, this is unclear as claimed because the claim and specification recite “an adapter for a vacuum hose cuff” which would make it seem like another piece. For these reasons, this claim is indefinite and for the purpose of examination, will be interpreted as “an adapter for a vacuum hose, the adapter comprising:”. 
Due to their dependency on claim 16, claims 17 and 18 are similarly rejected. 
Regarding Claim 17, in the limitation “wherein the conductive material is radially exterior the first wall and disposed close to the second end of the hose cuff than the annular curved wall.” This is unclear, first the word close seems to be intended to mean closer, meaning the limitation requires the conductive material is closer to the second end of the hose cuff than the annular curved wall, however in light of the original disclosure such as Fig 2 and 3 it is unclear how the conductive material could be closer to the second end and it would seem that this is meant to refer to the second end of the first wall instead. As the language “disposed close to the second end of the hose cuff than the annular curved wall.” The claim is indefinite, and for the purpose of examination this limitation will be interpreted as “disposed closer to the second end of the cylindrical wall than the annular curved wall.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genoa (Us Patent Pub No US 20060174441 A1).
Regarding Claim 1 Genoa teaches A hose cuff on a vacuum hose for connection with at least one inlet valve in a central vacuum system and the at least one inlet valve comprising at least two metal pins, the hose cuff comprising:
a first end (50);
a second end opposite the first end (40);
a longitudinal axis between the first end and the second end (see axis line down the center of cuff in Fig 7); and
a conductive material (48b) at least partially circumscribing the longitudinal axis configured to contact the at least two metal pins on the at least one inlet valve and adapted to complete an electrical circuit to turn on the central vacuum system (Functionality of conductive material describe in Para [0076] of Genoa “Electrodes 46 also include contact portions 48B arranged in notches 50 formed on the outer ring 44a and which are electrically connectable to contacts in the canister housing 12 when adapter 26 is inserted into the port on the canister housing 12. A cushion 52 is arranged between the rings 44a, 44b.” as conductive material is capable of providing power, it is capable of completing an electric circuit and as such it is capable of completing an electric circuit activating a central vacuuming system).	Regarding Claim 11, Genoa teaches all the limitations of claim 1 and in addition further teach wherein the conductive material (48b) extends less than 360° around the longitudinal axis. (See fig 6).
Regarding claim 12, Genoa teaches all the limitations of claim 1 and in addition teaches the conductive material (48b) defines at least one notch (50), and wherein nonconductive material is adjacent to the at least one notch (see figure 7, where nonconductive material surrounds notch 50).
Regarding Claim 16, Genoa teaches, an adapter for a vacuum hose cuff comprising:
a first end (50);
a second end opposite the first end (40);
a conductive material (48b); and
a cylindrical wall (38) that extends from the first end to the second end and comprises a first wall portion (44a) that is at least partially surrounded by the conductive material (48b see figure 7) and a second wall portion (44b) that is sized to be received within a bore of a vacuum hose cuff (see figure 1, 44b is sized to fit with the inlet, and is capable of fitting within the bore of a vacuum cuff), wherein the first wall portion (44a) and the conductive material (48b) are adapted to couple with an inlet valve (entrance of 12, see figure 1) comprising metal pins that protrude from a wall of the inlet valve (Genoa Para [0076] “Electrodes 46 also include contact portions 48B arranged in notches 50 formed on the outer ring 44a and which are electrically connectable to contacts in the canister housing 12 when adapter 26 is inserted into the port on the canister housing 12.”).
Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majer (Us Patent Pub No US 20170347849 A1).
Regarding Claim 1, Majer teaches A hose cuff on a vacuum hose for connection with at least one inlet valve in a central vacuum system and the at least one inlet valve comprising at least two metal pins, the hose cuff comprising:
a first end (See Annotated Figure D);
a second end opposite the first end (See Annotated Figure D);
a longitudinal axis between the first end and the second end (See Annotated Figure D); and
a conductive material (32 and Majer Para [0100] “In the case of materials with different electrically conductive properties, for example the more elastic or softer material can be less electrically conductive than the harder material or vice versa. In any case, it is advantageous if the second, electrically conductive material projects before the first, electrically less conductive material, for example the elastic material, at least at those points where an electrical contact or an electrical connection with the mating connecting piece is necessary or advantageous”) at least partially circumscribing the longitudinal axis (See figure 1 where 32 is located at several points circumferentially along the axis) configured to contact the at least two metal pins on the at least one inlet valve and adapted to complete an electrical circuit to turn on the central vacuum system (Electrical contacts (32) is capable of doing so, Para [0175 of Majer “For example, an electrical contact arrangement 30 with electrical contact sections 31, 32 is provided which projects radially outwards from the outer component 51. The rib 87 or latch contour 86 and/or at least one of the form-fit projections 26 can be designed as an electrically conductive component. Preferably, further electrical contact surfaces 33 are provided, for example in the region of the ribbed structure 56, so that on the one hand the form-fit projections 26, and on the other hand these further contact surfaces 33 are available in order to create an electrical connection, in any case inside the plugging recess 55.”.

    PNG
    media_image1.png
    603
    799
    media_image1.png
    Greyscale

Annotated Figure A (Fig 2 of Majer)
Regarding Claim 15, Majer teaches all the limitations of claim 1 and in addition further teach, as best understood by examiner, the hose cuff of Claim 1, further comprising:
a first wall (See Annotated Figure A);
an annular curved wall (See Annotated Figure A) comprising a first end (See Annotated Figure A) adjacent to the first end of the hose cuff and a second end opposite the first end of the annular curved wall (See Annotated Figure 1);
a first ledge (See Annotated Figure A) that extends radially inward relative to the longitudinal axis from the second end of the curved wall to the first wall (See Annotated Figure A), wherein the first wall (See Annotated Figure A) comprises a first end  adjacent to the first ledge (See Annotated Figure A) and a second end opposite the first end of the first wall (See Annotated Figure A);
wherein the conductive (32) material is radially exterior the first wall (see Annotated Figure A and Fig 1 of Majer) and disposed close to the second end of the hose cuff than the annular curved wall (Figure 1, shows 32 closer to second end of the first wall than the annular curved wall).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Genoa (Us Patent Pub No US 20060174441 A1) in view of Christensen (US Patent Pub No US 20190274504 A1).
Regarding Claim 2, Genoa teaches all the limitations of claim 1 and but does not explicitly teach wherein the conductive material is a metal ring.
However, Christensen teaches a similar hose cuff wherein the conductive material is a metal ring (62a)
It would have been  obvious to one of ordinary skill in the art to modify the conductive material of Genoa to be a full conductive ring on the outside of the cuff as doing so would be allow for easier attachment, as the user would no longer have to align pins of the cleaner to align with the conductive material of the cleaner and would allow for the circuit to easily be completed by just inserting the cuff into the cleaner.
Regarding Claim 3, Genoa as modified teaches all the limitations of claim 1 and further teaches wherein the contact between the metal ring (62a of Christensen) and the at least two pins completes an electrical circuit (Genoa Para [0080] “Power to operate the power nozzle 18 can therefore be provided from the housing 12 to and through the hose 14 via the connection between the contact portions 48B of the electrodes 46 and contacts in the housing 12 and the connection between the arcuate portions 48A of the electrodes 46 and the wires 34.”)
Regarding Claim 4, Genoa teaches all the limitations of claim 1 and further teaches further comprising:
a first section (See Annotated Figure B) adjacent to the first end (50 of Genoa) that is adapted to connect to a first inlet valve (Genoa Para [0079] “Annealing ring 42 is then inserted into the front end of the outer sleeve 38 until the lip 62 contacts a circumferential lip 64 formed on the inner surface of the body 44 (see FIG. 8).); and
a second section (See Annotated Figure B) adjacent to the second (40 of Genoa) end that is adapted to connect to a different second inlet valve (adapter is capable of attaching to a second inlet valve);
wherein the first section (See Annotated Figure B) comprises a first end (end of 64 closer to 50 of Genoa) adjacent to the first end (50 of Genoa) of the hose cuff and a second end opposite (end at 42 which is a part of 64 of Genoa, see Annotated Figure B) the first end of the first section and wherein the metal ring (62a of Christensen) is adapted to receive the second end of the first section (see figure 6 where 48b surrounds 64 of Genoa).

    PNG
    media_image2.png
    443
    539
    media_image2.png
    Greyscale

Annotated Figure B (Figure 7 of Genoa, with O-ring of Coltrin (See claim 6))
Regarding Claim 5, Genoa as modified teaches all the limitations of claim 4 and further teaches wherein the first section (See Annotated Figure B) comprises a radial outermost point (64 and 50 of Genoa) relative to the longitudinal axis, wherein the conductive material (62a of Christensen) comprises an 42outer wall (outer wall portion of conductive ring 62a) that faces away from the longitudinal axis, and wherein the outermost point and the outer wall have a same distance from the longitudinal axis (see Fig 6 of Genoa).
Regarding Claim 18, Genoa teaches all the limitations of claim 16 and further teaches contact between the conductive material and the metal pins completes an electrical circuit to turn on a central vacuum system (adapter of Genoa is capable of doing so, see Genoa Para [0076] “Electrodes 46 also include contact portions 48B arranged in notches 50 formed on the outer ring 44a and which are electrically connectable to contacts in the canister housing 12 when adapter 26 is inserted into the port on the canister housing 12.”).
However, Genoa does not teach wherein the conductive material is a metal ring that entirely circumscribes the longitudinal axis.
However, Christensen teaches a similar hose cuff wherein the conductive material is a metal ring (62a) that entirely circumscribes the longitudinal axis (see figure 2).
It would have been  obvious to one of ordinary skill in the art to modify the conductive material of Genoa to be a full conductive ring on the outside of the cuff as doing so would have been  allow for easier attachment, as the user would no longer have to align pins of the cleaner to align with the conductive material of the cleaner and would allow for the circuit to easily be completed by just inserting the cuff into the cleaner.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Genoa (Us Patent Pub No US 20060174441 A1) in view of Christensen (US Patent Pub No US 20190274504 A1) as modified in claim 2 and in further view of Coltrin (US Patent No US 10405716 B1).
Regarding Claim 6, Genoa as modified teaches all the limitations of claim 5 but does not explicitly teach a first elastomeric O-ring that is radially further from the longitudinal axis than the outermost point of the first section.
However, Coltrin does teach a first elastomeric O-ring (51) that is radially further from a similar configuration (i.e. the longitudinal axis than the outermost point of the first section (see Annotated Figure C)).
It would have been  obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cuff of Genoa to include an external O-ring on the first section  as described in Coltrin in order for an air seal for the cuff on top of the inlet (See Coltrin Col 4 Line 58-63 “An O-ring 51 is mounted in a groove 53 formed adjacent the open end of male cuff 43 and is compressed against an annular shoulder 52 formed between cylindrical collar 48 and a reduced diameter cylindrical section 54 of female receptor 47 to provide an air seal for the vacuum contained within conduit 7 and hose 41,” )

    PNG
    media_image3.png
    601
    533
    media_image3.png
    Greyscale

Annotated Figure C (Figure 4 of Coltrin)
	Regarding Claim 7, Genoa as modified teaches all the limitations of claim 6 and further teaches wherein the first elastomeric O-ring (Coltrin 51) is adapted to form a hermetic seal between the vacuum hose cuff and the first inlet valve (Coltrin 51 is capable of forming a hermetic seal See Coltrin Col 4 Line 58-63 “An O-ring 51 is mounted in a groove 53 formed adjacent the open end of male cuff 43 and is compressed against an annular shoulder 52 formed between cylindrical collar 48 and a reduced diameter cylindrical section 54 of female receptor 47 to provide an air seal for the vacuum contained within conduit 7 and hose 41,”) .
	Regarding Claim 8, Genoa as modified teaches all the limitations of claim 7 and further teaches wherein the first elastomeric O-ring (coltrin 51) has a surface first portion (annotated figure C) facing the first end of the hose cuff and a surface second portion (annotated figure C) facing the second end of the hose cuff and wherein the surface first portion of the first elastomeric O-ring (Coltrin 51) contacts Coltrin 51 is on the first section where the conductive material is) the conductive material (Coltrin Para [0058] “Returning to FIG. 2, at the proximal end piece 48, the electrical contacts 42a, 42b, 44a and 44b may be disposed in connection with or attached to include annular electrical contact rings 62a, 62b, 64a and 64b to allow the central vacuum system to maintain electrical communication with the proximal end of the hose while allowing the hose to rotate.”) and the first section (shown at 62), and the surface second portion contacts the second section (Coltrin 51 is located on the first section placed at the second end contacts the second section while maintaining contact with the conductive material, see Annotated Figure B). 
Regarding Claim 9, Genoa as modified teaches all the limitations of claim 8 and further teaches wherein second section comprises an annular pitched wall (See Annotated Figure D) that angles radially outward from the first end of the second section towards the second end of the second section (See Annotated Figure B) and is adapted to contact the first inlet valve (annular wall is capable of contacting first inlet valve and the surrounding walls of the cleaner).

    PNG
    media_image4.png
    504
    559
    media_image4.png
    Greyscale

Annotated Figure C (Figure 5 of Genoa)
Regarding Claim 10, Genoa teaches all the limitations of claim 1 but does not explicitly teach wherein the conductive material extends 360° around the longitudinal axis.
However, Christensen does teach wherein the conductive material (62a) extends 360° around the longitudinal axis (see Fig 2).
It would have been  obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conductive material of Genoa to be a full conductive ring on the outside of the cuff as doing so would allow for easier attachment, as the user would no longer have to align pins of the cleaner to align with the conductive material of the cleaner and would allow for the circuit to easily be completed by just inserting the cuff into the cleaner.
Claims 13, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Genoa (Us Patent Pub No US 20060174441 A1) in view of Majer (US Patent Pub No US 20170347849 A1).
Regarding Claim 13, Genoa teaches all the limitation of claim 1 and in addition teaches wherein the conductive material (48b) defines aperture (50) and wherein nonconductive material is adjacent or within the least one circular aperture (see figure 7, where nonconductive material surrounds notch 50). But does not specifically teach a circular aperture.	However, Majer does teach a similar hose cuff, with a similar configuration that is circular (note: Plain meaning “of or relating to a circle or its mathematical properties” See NPL and in this case, the shape appears to be like related to a circle in that it has rounded portions). 
It would have been  obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the conductive material and thus the aperture that surrounds it to that of a circle as a change shape since doing so would allow for an easier time connecting the electrical contacts to the pin of the cleaner to which the hose cuff is attached, requiring the user to get a less precise connection and allowing some freedom for the cuff to be rotated several degrees while still maintaining electrical contact. If the applicant does not agree that the shape is circular, it is also noted that a specific “circle” shape would also be obvious for the reasons noted above and since change of shape of an object is generally considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant, and there is no suggestion that the particular shape of the conductive material is significant and could not be circular. See MPEP 2144.04 IV B
Regarding claim 14, Genoa teaches all the limitations of claim 1 and in addition teaches wherein the conductive material (48b) defines at least one aperture (50) and wherein the oblong aperture is adjacent to a nonconductive portion (see figure 7, where nonconductive material surrounds notch 50).
	However, Majer does teach a similar hose cuff, with a similar configuration that is oblong (note: Plain meaning of Oblong “deviating from a square, circular, or spherical form by elongation in one dimension” See NPL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the conductive material and thus the aperture that surrounds it to that of a circle as a change shape since doing so would allow for an easier time connecting the electrical contacts to the pin of the cleaner to which the hose cuff is attached, requiring the user to get a less precise connection and allowing some freedom for the cuff to be rotated several degrees while still maintaining electrical contact. If the applicant does not agree that the shape is circular, it is also noted that a specific “oblong” shape would also be obvious for the reasons noted above and since change of shape of an object is generally considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant, and there is no suggestion that the particular shape of the conductive material is significant and could not be circular. See MPEP 2144.04 IV B
Regarding Claim 17, as best understood by examiner, Genoa teaches all the limitations of claim 16 and further teaches an annular curved wall (annotated figure C) comprising a first end adjacent (45) to the first end of the adapter (40) and a second end opposite (end of slope of annular curved wall) the first end of the annular curved wall (50);
wherein the conductive material (48b) is radially exterior the cylindrical wall (See fig 7 where 48b is exposed and radial exterior to 38) and disposed close to the second end (end of slope of annular curved wall) of the adapter than the annular curved wall (Annotated figure C).
But does not explicitly teach a first ledge that extends radially inward relative to a longitudinal axis from the second end of the annular curved wall to the cylindrical wall, wherein the cylindrical wall comprises a first end adjacent to the first ledge and a second end opposite the first end of the cylindrical wall. 
However as best under stood by examiner Majer teaches a first ledge (See Annotated Figure A) that extends radially inward relative to the longitudinal axis from the second end of the curved wall to the cylindrical wall (See Annotated Figure A), wherein the cylindrical wall (See Annotated Figure A) comprises a first end adjacent to the first ledge (See Annotated Figure A) and a second end opposite the first end of the first wall (See Annotated Figure A);
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hose cuff of Genoa a first ledge as advantageously taught by Majer in order to allow for easy hanging and storage of the cuff by the user when the hose cuff is not in use by the user in a vacuum cleaner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kerntopf (US Patent Pub No US 20170319043 A1) teaches a similar configuration of a cuff for a central vacuuming system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723